DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 1, 12, 14 and 16 are amended and claim 21 is cancelled. Claims 1-20 filed 6/30/22 are pending. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/22 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 are rejected are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bridge et al (2008/0040479) in view of Fincham et al (2010/0017249) and Graziano et al (2010/0145885).
Re Claim 1: Bridge discloses comprising: 
responsive to the respective asset being of a first type, detecting a grid connection point identifier that identifies an associated grid connection point among the plurality of grid connection points associated with the respective asset of the first type used for the connection event (see Figure 8, element 806, [0118, 0148-0154], for ex. [0150] queries unique identifier for location); 
wherein the connection event information includes at least one of: the determined quantity of the energy service and an asset identifier, responsive to the respective asset not being of the first type; or the determined quantity of the energy service and the detected grid connection point identifier, responsive to the respective asset being of the first type (see [0139] power indicates quantity of energy transferred, and discloses a power flow meter which measures a quantity of power (or energy) during an event. In [0149] of Bridge, it discloses an unique identifier, and [0155] discloses an unique MAC identifier to flow server 106.);
realizing, by the respective asset, the energy service responsive to the connection event information sent by the respective asset (see [0045] provide metering of power transferred in or out of remote electric resource 112). 
Although Bridge discloses determining or measuring, by a respective asset among the plurality of assets before realizing the energy service, a quantity of the energy service to be realized by the respective asset during a connection event (see Figure 8, element 806, [0118, 0121, 0139-0144, 0148-0154], for ex. [0133] discloses measuring energy flow, [0095] discloses fully charged resource predicted to be available and fully charged resource predicted to be disconnected), it does not disclose doing the determining or measuring before realizing the energy service.  Meanwhile, Fincham discloses:
determining or measuring, by a respective asset among the plurality of assets before realizing the energy service, a quantity of the energy service to be realized by the respective asset during a connection event (see Fig. 6-7, [0065-0067] communication device 666 or 680 in vehicle, e.g., element 724, Max Charge, Cheap Charge, or Make Money, Fig. 7 shows any rate, percentage, hours, time, dollars, miles); 
From the teaching of Fincham, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Bridge’s power aggregation system with Fincham’s disclosure of determining quantity of energy before realizing the energy service for “... charging electric vehicles and for… load balancing of electrical demand... (see Fincham Abstract)."
However, Bridge and Fincham fail to disclose sending, by the respective asset before realizing the energy service, connection event information. Meanwhile, Graziano discloses:
sending, by the respective asset before realizing the energy service, connection event information (see[0019, 0024, 0031, 0036, 0043, 0055], where [0043] discloses a RFID code, or authorization code, and Abstract, [0019, 0024, 0031, 0036] discuses authorization, and [0055] discloses getting authorization, where authorization is connection event information). From the teaching of Graziano, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Bridge’s power aggregation system with Fincham’s disclosure of determining quantity of energy before realizing the energy service with Graziano’s disclosure of sending connection event information in order for “... the metering and reporting of power consumption... (see Graziano Abstract)."
Re Claim 2: Bridge discloses: receiving, by the respective asset, a signal indicating one or more energy services being offered (see Figure 8, elements 134, 810, [0035, 0078, 0083, 0093-0095, 0119], for ex. [0078] receive grid control signals 714). However, Bridge fails to disclose selecting one of the offered energy services. Meanwhile, Fincham discloses further comprising: selecting, by the respective asset, one of the offered energy services, as the energy service to be managed (see Figs. 6-7, [0057, 0065-0077], Figs. 6-7 disclose a variety of selections of offered energy services, [0057, 0066, 0068] disclose selecting a menu option). From the teaching of Fincham, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Bridge’s invention with Fincham’s disclosure of selecting in order for “... charging electric vehicles and for… load balancing of electrical demand... (see Fincham Abstract)."
Re Claim 3: However, Bridge fails to disclose setting the quantity. Meanwhile, Fincham discloses further comprising: setting a quantity to be realized of the selected one of the energy services; and controlling the respective asset to achieve the set quantity of the selected one of the offered energy services (see [0071] controls increase or desired charge percent level). From the teaching of Fincham, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Bridge’s power aggregation system with Fincham’s disclosure of selecting in order for “... charging electric vehicles and for… load balancing of electrical demand... (see Fincham Abstract)."
Re Claim 4: Bridge discloses wherein the selecting of one of the offered energy services includes selecting an energy service to provide at least one of: power from the respective asset to the associated grid connection point; a spinning reserve service from the respective asset; a frequency support service from the respective asset; a regulation service from the respective asset; and a VAR support service from the respective asset (see [0114] VAR support service, [0037, 0142, 0174] frequency support service, [0035, 0109-0111, 0113] regulation support service, [0035, 0113] spinning reserve service).
Re Claim 5: Bridge discloses wherein a second asset among the plurality of assets is of a second type, and wherein the respective asset of the first type is a mobile asset, and the second asset of the second type is a fixed asset (see [0039] fixed energy storage, [0148] mobile electric resource). 
Re Claim 6: Bridge discloses further comprising for each respective mobile asset: positioning an identification module in an operating range of an identification tag associated with the associated grid connection point used by the respective mobile asset for the energy service during the connection event; and reading, by the identification module, the identifier of the associated grid connection point (see [0139-0144] which discloses quantity of energy and tracking energy usage, [0149] discloses unique identifier, [0155] disclose unique MAC identifier to flow server 106).
Re Claim 7: Bridge discloses further comprising, for each respective fixed asset: associating the respective fixed asset with a predetermined account; and adjusting the predetermined account based on the quantity determined by the respective fixed asset (see [0176] which discloses mobile billing or making changes to an account).
Re Claim 8: Bridge discloses further comprising: storing, in a lookup table, an identifier for each respective fixed asset and an identifier for an associated, predetermined account; referencing, using the lookup table, the predetermined account associated with the respective fixed asset connected during the connection event based on a sent asset indicator; and adjusting the predetermined accounts referenced based on connection event information associated with the respective fixed asset (see [0139-0144] which discloses quantity of energy and tracking energy usage, [0149] discloses unique identifier, [0155] disclose unique MAC identifier to flow server 106). 
Re Claim 9: Bridge discloses further comprising, responsive to the connection event information not including the grid connection point identifier: identifying a predetermined account that is associated with the respective asset for realizing the energy service during the connection event; and adjusting the predetermined account based on the quantity determined by the respective asset (see [0139-0144] which discloses quantity of energy and tracking energy usage, [0149] discloses unique identifier, [0155] disclose unique MAC identifier to flow server 106).
Re Claim 10: Bridge discloses wherein the detecting of the grid connection point identifier includes: positioning an identification module in an operating range of an identification tag associated with the associated grid connection point used by the respective asset of the first type for the energy service; and reading, by the identification module, the grid connection point identifier (see [0139] readings from power flow meter 824).
Re Claim 11: Bridge discloses wherein the respective asset is connected to the associated grid connection point via an adapter (see [0012-0013, Figures 1 and 2).
Re Claim 12: Bridge discloses:
receiving, by the adapter, an energy service signal indicating operating set points for the mobile asset (see Figure 8, elements 134, 810, [0035, 0078, 0083, 0093-0095, 0119], for ex. [0078] receive grid control signals 714); 
communicating, by the adapter to the mobile asset, the indicated operating set points to the mobile asset using a communication protocol of the mobile asset (see [0142] discloses power-quality monitoring and if anything deviates from nominal operating points); 
determining or measuring, by a respective asset among the plurality of assets, a quantity of the energy service to be realized by the respective asset during a connection event (see Figure 8, element 806, [0118, 0121, 0139-0144, 0148-0154], for ex. [0133] discloses measuring energy flow); 
communicating, by the adapter to an energy services controller, quantity information of the energy services actually realized by the mobile asset and the grid connection point identifier (see [0088, 0096, 0101, 0185] disclose actual power or actual energy measured);
sending, by the adapter to the mobile asset, received updated operating set points for the mobile asset that are updated based on at least the communicated quantity information (see [0142] discloses power-quality monitoring and if anything deviates from nominal operating points).
Re Claim 13: Bridge discloses further comprising realizing the energy service during the connection event (see [0008] load can be realized).
7. 	Claims 14-20 are rejected are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bridge (2008/0040479) in view of Kempton (8,509,976).
Re Claims 14,16: Bridge discloses comprising: 
receiving, by the adapter, an energy service signal indicating operating set points for the mobile asset (see Figure 8, elements 134, 810, [0035, 0078, 0083, 0093-0095, 0119], for ex. [0078] receive grid control signals 714); 
communicating, by the adapter to the mobile asset, the indicated operating set points to the mobile asset using a communication protocol of the mobile asset (see [0142] discloses power-quality monitoring and if anything deviates from nominal operating points); 
determining or measuring, by a respective asset among the plurality of assets, a quantity of the energy service to be realized by the respective asset during a connection event (see Figure 8, element 806, [0118, 0121, 0139-0144, 0148-0154], for ex. [0133] discloses measuring energy flow); 
detecting a grid connection point identifier that identifies an associated grid connection point among the plurality of grid connection points associated with the respective asset of the first type used for the connection event (see Figure 8, element 806, [0118, 0148-0154], for ex. [0150] queries unique identifier for location); 
communicating, by the adapter to an energy services controller, quantity information of the energy services actually realized by the mobile asset and the grid connection point identifier (see [0088, 0096, 0101, 0185] disclose actual power or actual energy measured);
sending, by the adapter to the mobile asset, received updated operating set points for the mobile asset that are updated based on at least the communicated quantity information (see [0142] discloses power-quality monitoring and if anything deviates from nominal operating points).
However, Bridge fails to disclose explicitly an external adapter. Meanwhile, Kempton discloses comprising: 
wherein the adapter is external to and intermediate to a grid connection point and an asset such that the adapter is coupled between the grid connection point and the mobile asset (see Fig. 1 discloses 104 electric vehicle station equipment external from electric vehicle equipment 103 and grid 108);
wherein the adapter is in direct or indirect communications with the energy services controller through a communication connection separate from the grid connection point (see col.3, lines 25-52 and col.15, lines 58-67 discloses arrangement where controller may bill vehicle user and compensate entity whose electricity was used).
From the teaching of Kempton, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Bridge’s power aggregation system with Kempton’s disclosure of an external adapter separate from the grid connection point in order “… for interfacing an electric vehicle with an electric power grid… (see Kempton Abstract).”
Re Claim 15: Bridge discloses wherein the updated operating set points are updated based on the communicated quantity information and operating constraints of an electric grid coupled to the mobile asset (see [0142] discloses power-quality monitoring and if anything deviates from nominal operating points).
Re Claim 17: Bridge discloses comprising: detecting, by the adapter, a grid connection point identifier that identifies a grid connection point associated with the asset used for the connection event (see Figure 8, element 806, [0118, 0148-0154], for ex. [0150] queries unique identifier for location).
Re Claim 18: Bridge discloses wherein the grid connection point identifier is communicated to the energy services controller with the quantity information of the energy services actually realized (see [0088, 0096, 0101, 0185] disclose actual power or actual energy measured).
Re Claim 19: Bridge discloses comprising: determining, via the adapter, whether the asset is of a first type or second type (see [0039] fixed energy storage, [0148] mobile electric resource). 
Re Claim 20: Bridge discloses wherein the respective asset of the first type is a mobile asset, and the second asset of the second type is a fixed asset (see [0039] fixed energy storage, [0148] mobile electric resource). 
Response to Arguments
8.	Applicant's arguments filed 6/30/22 have been fully considered but they are not persuasive. However, the applicant’s arguments with respect to the 35 USC 112(b) rejection are convincing as the new amendments overcome the previous rejection. With regards to claims 1-13, new references have been utilized in reference to the claim amendments made. With regards to claims 14-20, the Examiner respectfully disagrees to the argument that Bridge and Kempton do not disclose “wherein the adapter is external to and intermediate to a grid connection point and an asset such that the adapter is coupled between the grid connection point and the mobile asset, and wherein the adapter is in direct or indirect communications with the energy services controller through a communication connection separate from the grid connection point. “ In Fig. 1, Kempton discloses 104 electric vehicle station equipment, which is external from electric vehicle equipment 103 and grid 108. Then, in col.3, lines 25-52 and col.15, lines 58-67, Kempton discloses an arrangement where controller may bill vehicle user and compensate entity whose electricity was used.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Hull (Silicon Valley makes big push into solar and smart-grid technologies, NPL) is found to be the most pertinent NPL prior art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAWAAD HAIDER whose telephone number is (571)272-7178.  The examiner can normally be reached on Mon-Fri 8 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fawaad Haider/
Examiner, Art Unit 3687 

                                                                                                                                                                                                      
/VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        8/31/2022